Citation Nr: 1624781	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing in April 2016.


FINDING OF FACT

The Veteran's current PFB had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for PFB have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PFB, which he asserts began in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Initially, the Board finds that PFB was incurred in service.  Upon enlistment to service in November 1973, clinical evaluation of the Veteran's head, face, neck, and scalp was normal.  In 1974, the Veteran reported bumps and irritation with shaving, which was diagnosed as PFB.  After his initial diagnosis, the Veteran received numerous physical profiles to limit shaving throughout the duration of his enlistment.  See, e.g., Physical Profiles (November 4, 1974; September 12, 1975; November 7, 1975; January 20, 1976).

In June 2010, a VA examiner diagnosed PFB, presently healed.  Contemporaneous photographs clearly show bumps where the Veteran's facial hair grows, particularly along his neck.

During the April 2016 Board hearing, the Veteran testified that he has experienced PFB flares every time he shaves since its initial onset in service.  The presiding Veterans Law Judge personally observed a rash along the Veteran's beard line.

The Board finds that the Veteran is competent to report symptoms of PFB in and since service as it is within the realm of his personal experience and sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   Additionally, although the VA examiner indicated that the disease was healed at least during the timeframe of the examination, the Veteran is competent to diagnosis PFB in this specific instance as he was previously told what the diagnosis was and he has experienced the identical symptoms.  Additionally, the Board finds that the Veteran's report is credible in light of its rationality, consistency, and the manner in which it hangs together with other evidence.  See Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).  Specifically, the Veteran's report of PFB since service is consistent with his well-documented history of PFB throughout service; photographs taken during the June 2010 VA examination, which show bumps and stubble along the Veteran's beard line; and physical evidence of the same during the April 2016 Board hearing.

Under the unique circumstances of this case, the Veteran's statements are afforded sufficient evidentiary value to support a nexus between the well-documented history of PFB throughout service and his current PFB at least to an equipoise standard.  Resolving reasonable doubt in his favor, the Board finds that the Veteran's current PFB had it onset during his active military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Thus, service connection is warranted for PFB.


ORDER

Service connection for PFB is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


